Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 1 of 18 PageID# 1640




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

   In re ERIC C. FEDEWA,

                  Debtor.



   ERIC C.FEDEWA and RITIKA.FEDEWA,                              l:20-cv-446(LMB/MSN)

                  Appellants,                                    18-12295-KHK

           V.



   JPMORGAN CHASE BANK,N.A., etal..

                  Appellees.



                                            CONSOLIDATED WITH:



   In re ERIC C. FEDEWA,

                  Debtor.



   ERIC C. FEDEWA and RITIKA FEDEWA,                            l:20-cv-447(LMB/MSN)

                  Appellants,                                   18-12295-KHK

          V.



   JPMORGAN CHASE BANK,N.A., etal..

                  Appellees.

                                    MEMORANDUM OPINION

         Debtor Eric C. Fedewa("Eric") and his wife Ritika Fedewa("Ritika")(collectively,
 "appellants") have filed two appeals from decisions ofthe bankruptcy court, which have been

  consolidated because ofthe overlap offacts and legal issues. In the first appeal, docketed as No.
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 2 of 18 PageID# 1641




  l:20-cv-446,they have appealed the bankruptcy court's dismissal oftheir adversarial proceeding
  on res iudicata grounds, and the denial of a motion for reconsideration ofthe dismissal. In the

  second appeal, docketed as No. 1:20-cv-447,they have appealed the bankruptcy's court's denial
  oftheir motion to remand the same adversarial proceeding to state court. For the reasons that

  follow, the bankruptcy court's orders will be affirmed.

                                         I. BACKGROUND

          On March 3,2006, appellants entered into a mortgage-loan with Washington Mutual
  Bank,F.A.("Washington Mutual")in connection with their purchase ofreal property located in
  McLean, Virginia("the Property"). Fedewa v. J.P. Morgan Chase Bank. N.A.. No. l:12-cv-1452,
  at 2(E.D. Va. Jan. 29,2013). As security for the loan, appellants executed a Note in the amount

  of$3,290,000, backed by a deed oftrust. Id In 2008, Washington Mutual was placed into the
  receivership ofthe Federal Deposit Insurance Corporation ("FDIC"), which later sold
  Washington Mutual's assets and liabilities—^including appellants' Note—^to JPMorgan Chase
  Bank,N.A.("Chase"). By 2012, appellants had fallen into default on the loan, and Chase

  appointed Professional Foreclosure Corporation of Virginia("PFC")as trustee with instructions
  to foreclose on the property pursuant to the deed oftrust. Id at 2-3. A foreclosure sale was

  scheduled for November 27,2012. Id.

         On November 21,2012, appellants filed a civil action against Chase and PFC in the

  Circuit Court ofFairfax County, which Chase promptly removed to federal court. Although the
  Complaint made vague allegations that the defendants had breached the loan agreement and
  violated the Real Estate Settlement Procedures Act("RESPA")and the Truth in Lending Act
 ("TILA"),it was at heart a "show-me-the-note" action, in which appellants claimed that Chase
 could not foreclose on their property because it had offered no proofthat it was the holder ofthe
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 3 of 18 PageID# 1642



  Note. Complaint[Dkt. No. 101] at W-l1, No. l:12-cv-1452(E.D. Va. Nov. 21,2012). The

  court dismissed appellants' complaint with prejudice because Virginia is a non-judicial

  foreclosure state and does not require the holder ofa note to "furnish verification that they are in
  possession ofthe original Note" in order to enforce it. Mem. Op.[Dkt. No. 11] at 9,No. 1:12-cv-

  1452(citing Gallant v. Deutsche Bank Nat'l Trust Co.. 766 F. Supp. 2d 714, 721 (W.D. Va.

  2011)). Appellants did not appeal the dismissal oftheir 2012 Complaint.

          On August 24,2015, shortly before the rescheduled foreclosure was to take place,

  appellants transferred title ofthe Property to Founders Ridge Holdings,LLC for no

  consideration. Fairfax County Record of Sale [Dkt. No. 30-7], In re Founders Ridge Holdings.

  LLC.No. 15-12928-BFK(Bankr. E.D. Va. Oct. 5,2015). That same day. Founders Ridge

  Holdings,LLC filed a voluntary petition for Chapter 11 bankruptcy protections. On November 2,

  2015,the bankruptcy court granted Chase's motion for relieffrom the automatic stay,finding
  that the Property lacked equity and had been conveyed by appellants "in a bad faith attempt to
  hinder [Chase's] foreclosure sale ofthe Property." Order [Dkt. No. 36] at 1, No. 15-12928-BFK

  (Bankr. E.D. Va. Nov. 2,2015). On December 21,2015,the bankruptcy court dismissed the

  petition with prejudice. Order [Dkt. No. 44], No. 15-12928-BFK(Bankr. E.D. Va. Dec. 21,

  2015). No appeal was filed.

         On Jxme 29,2018,Eric Fedewa filed a Chapter 13 voluntary petition in a new bankruptcy

  action. Petition [Dkt. No. 1], In re Fedewa. No. 18-12295-KHK (Bankr. E.D. Va. June 29,2018).
  Chase moved for inrem relieffrom the automatic stay, naming both Eric and Ritika as

  respondents. Chase cited the fact that Eric had filed the bankruptcy petition within a few days of
  the re-rescheduled foreclosure, and that his "repeated bankruptcy filings in close proximity to
  scheduled foreclosure sales demonstrate an abuse ofthe bankruptcy process designed to fhistrate
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 4 of 18 PageID# 1643




  [Chase's] efforts to pursue its remedies related to the property." Motion for InRem Relief pkt.
  No. 14] at 3,No. 18-12295-KHK(Bankr. E.D. Va. July 10,2018). After a hearing, the court
  granted the motion("2018 Lift Stay Order"),finding that Eric had conceded that there was no

  equity in the property and that the petition had been "filed in bad faith in an effort to hinder and

  delay creditors, including Chase." Order [Dkt. No.33]at 2, No. 18-12295-KlIK(Bankr. E.D.
  Va. Aug. 17,2018). The court later converted the action to one under Chapter 7 ofthe

  Bankruptcy Code,reiterating its earlier finding that the petition was filed in bad faith. Order

  [Dkt. No.57], No. 18-12295-KHK(Bankr. E.D. Va. Oct. 19, 2018). Eric did not appeal either
  order. Instead, on September 21,2018, he and his wife filed an adversarial complaint("2018
  Complaint")in the Circuit Court of Fairfax County, naming Chase and Samuel I. White,P.C.

 ("SIWPC"), which had taken over the role oftrustee in Chase's more recent efforts to foreclose

  on appellants' property. Chase removed the complaint to bankruptcy court on the grounds that
  Eric was at that time still involved in the Chapter 13 proceedings and his "interest in the Property
  and the Circuit Court Action [was] property ofthe estate." Notice of Removal [Dkt. No. 1] at 2,
  In re Fedewa. No. 18-01101-KHK(Bankr. E.D. Va. Sept. 21,2018).
         In their 2018 Complaint, appellants alleged 12 counts, including breaches ofthe loan

  agreement, breach offiduciary duty, breach ofthe implied duty of good faith and fair dealing,
  negligence, and various violations ofRESPA and TILA. Appellants also asked the court to quiet
  title to the Property and enter a declaratory judgment that Chase had no right or interest in the
  Note and that SIWPC was not a validly appointed trustee. Id at[Dkt. No. 1-1]. After Chase filed
  a motion to dismiss the 2018 Complaint, but before tlie bankruptcy court ruled on the motion,
  Ritika voluntarily dismissed her claims, citing that she had filed an unsuccessful motion for

 remand on the grounds that she was not a debtor in the bankruptcy proceeding that had provided
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 5 of 18 PageID# 1644




  the basis for removal. Notice of Voluntary Dismissal[Dkt No.42] at 1-2, No. 18-01101-KHK

  (Bankr. E.D. Ya. Feb. 4,2018).

          The bankruptcy court granted Chase's motion to dismiss("2018 Dismissal Order"),

  finding that "the Complaint is baseless." Order [Dkt. No. 50] at 4,No. 18-01101-KHK(Bankr.

  E.D. Va. Feb. 26, 2018). In arriving at this conclusion,the Court took judicial notice of

  appellants' extensive litigation history, including the 2013 dismissal oftheir complaint in the

  Eastern District of Virginia, the 2015 finding that the Founders Ridge Holdings, LLC bankruptcy

  petition was filed in bad faith, and the similar 2018 finding of bad faith in relation to Eric's

  bankruptcy petition.     at 2-3. Both Ritika and Eric noticed appeals ofthe court's dismissal

  order(even though Ritika had already volimtarily dismissed her claims before the order issued).

  Eric's appeal was dismissed after he failed to file a brief despite having been granted numerous

  extensions oftime in which to do so, Fedewa v. JPMorgan Chase Bank. N.A.. No. 1:19-cv-280

 (E.D. Va. Jime 27,2019); Ritika's appeal was likewise dismissed because the Court found that

  she had abandoned the appeal. Fedewa v. JPMorgan Chase Bank. N.A.. No. l:19-cv-287(E.D.

  Va. May 29,2019). No appeal was taken from those decisions.

          While the 2018 Complaint was pending and before her voluntary dismissal, Ritika also

  filed another adversarial complaint in Fairfax County Circuit Court, which Chase removed to

  federal district court. Notice of Removal [Dkt. No. 1], Fedewa v. JPMorgan Chase Bank. N A

  No. l:18-cv-1520(E.D. Va. Dec. 7,2018). In that complaint, she claimed two violations of

  RESPA,both relating to an alleged failure by Chase to respond to Qualified Written Requests
  and Notices ofError in a timely fashion. Id at Exhibit B      21-26, 27-30. Finding that Chase had
  responded within the statutory time limits, the district court dismissed the complaint. Order [Dkt.
  No. 12], No. l:18-cv-1520(E.D. Va. Feb. 7,2019). Ritika did not appeal the dismissal.
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 6 of 18 PageID# 1645




          On September 11,2019, appellants filed yet another adversarial complaint in Fairfax

  County("2019 Complaint"), again naming Chase and SIWPC,but this time adding Vemanas

  Investments, LLC("Vemanas")and SV Properties, LLC("SV"),the parties who had purchased
  the Property when the foreclosure sale finally took place on November 12,2018. Defendants

  removed the action, citing the bankruptcy court's authority to enforce its 2018 Dismissal Order.

  Notice ofRemoval [Dkt. No. 1], Fedewa v. JPMorean Chase Bank. N.A.. No. 19-01105-KHK

  (Bankr. E.D. Va. Nov. 12,2019). The 2019 Complaint alleged seven counts: I) rescission based

  on breach ofthe deed oftrust; II) damages for breach ofthe deed oftrust; III) rescission based on

  "purported foreclosure by stranger to deed oftrust"; IV)tortious interference against Chase; V)
  tortious interference against SIWPC; VI)breach offiduciary duty by SIWPC; and VII) breach of
  the implied covenant of good faith and fair dealing. The defendants moved to dismiss, arguing
  that the action was precluded under the doctrine of res iudicata by the 2018 Dismissal Order.
  After Chase moved to dismiss, Eric filed a motion to remand the complaint back to state court,

  arguing that the bankruptcy court lacked jurisdiction and that the "Chapter 11 estate [did] not
  have any interest in or connection to" the complaint. Motion to Remand [Dkt. No. 14]at 2, No.
  19-01105-KHK (Bankr. E.D. Va. Dec. 10,2019).

         The bankruptcy court held a hearing on the motion to dismiss and the motion to remand.

  Hearing Transcript[Dkt. No. 37], No. 19-01105-KHK(Bankr. E.D. Va. Dec. 23,2019). From
  the bench,the bankruptcy court denied the motion to remand,finding that "the Court does have
 jurisdiction to interpret and enforce its own prior orders," and that the claim "is still property of
  the estate." Id at 14-15. The bankruptcy court also agreed with the defendants that res iudicata

  applied to the 2019 Complaint,finding that the issues raised in each count were the same as

  those raised in the 2018 Complaint. Id. at 23-26. After the hearing, the bankruptcy court entered
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 7 of 18 PageID# 1646




  orders reflecting its oral rulings("Denial of Remand" and "2019 Dismissal Order").[Dkt. No.
  45],No. 19-01105-KHK(Bankr. E.D. Va. Jan. 7, 2020);[Dkt. No. 41], No. 19-01105-KHK

  (Bankr. E.D. Va. Jan. 3, 2020). In the 2019 Dismissal Order,the bankruptcy court cited as bases

  for res iudicata the 2018 Dismissal Order and "other orders entered in ... Eric Fedewa's

  bankruptcy case, including the [2018] Lift Stay Order." Id. at 3. The bankruptcy court also found

  that the 2019 Complaint had failed to state a claim upon which relief could be granted. Id at 3-4.

          Appellants filed motions for reconsideration ofthe Denial of Remand' and the 2019

  Dismissal Order, which were argued at a single hearing on April 7,2020. The bankruptcy court
  denied both motions from the bench, first holding that reconsideration is "limited to

  circumstances where there is an intervening change oflaw, or to account for new evidence not

  available at trial, or to correct a clegr error or prevent manifest injustice," and then finding that
  "[n]one ofthese circumstances are present" with respect to either motion. Transcript[Dkt. No.
  73]at 11,17, No. 19-01105-KHK(Bankr. E.D. Va. Apr. 14, 2020). The next day,the bankruptcy
  court issued orders memorializing its oral rulings.[Dkt. Nos. 69, 70], No. 19-01105-ICHK

 (Bankr. E.D. Va. Apr. 8, 2020). Appellants have appealed the 2019 Dismissal Order,the Denial

  ofRemand,and the denial of both motions for reconsideration to this Court.

                                           II. DISCUSSION

          Appellants argue both that the application ofres iudicata to the 2019 Complaint was
  improper, and that the bankruptcy court erred in finding that the 2019 Complaint failed to state a


 'Appellants captioned their motion to reconsider the Denial of Remand as"Motion for
  Additional and/or Amended Findings of Fact, New Trial and/or Amendment Order."[Dkt. No.
  51], No. 19-01105-KHK(Bankr. E.D. Va. Jan. 21,2020). The motion raised the same arguments
  as the motion for remand, and the only relief requested was that the bankruptcy court"remand
  this adversary case to the circuit court of Fairfax County, and ... provide such other and further
  relief as it deems appropriate." Id. at 7. The bankruptcy court correctly treated this motion as one
 for reconsideration under Fed. R. Civ. P. 59.
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 8 of 18 PageID# 1647




  claim on which reliefcould be granted.^[Dkt. No. 20] at 14. Because the Court finds that the

  res iudicata issue is decisive, it does not need to reach appellants' Rule 12(b)(6) arguments.
      A. Standard of Review


          "On appeal, a district court reviews a bankruptcy court's findings offact under the clearly

  erroneous standard; the bankruptcy court's conclusions oflaw are reviewed de novo." Finnie v.

  First Union Nat'l Bank.275 B.R. 743,745(E.D. Va.2002). A dismissal based on res iudicata

  involves a legal conclusion, and is reviewed de novo. Providence Hall Assocs. Ltd. P'shin v.

  Wells Fargo Bank. N.A.. 816 F.3d 273,276(4th Cir. 2016)("We review de novo the district

  court's dismissal based on res iudicata."): see also In re Highland Constr. Memt. Servs.. LP.569

  B.R. 673,680(E.D. Va. 2017).

          When a civil action is removed to bankruptcy court pursuant to 28 U.S.C. § 1452,the
  "decision to remand is committed to the sound discretion ofthe bankruptcy judge and is
  reviewed for abuse of discretion." In re Minor Familv Hotels. LLC. No. 3:10-cv-62,2010 WL

  5141335, at *2(W.D. Va. Dec. 10,2010).

      B. 2019 Dismissal Order

          Under the doctrine ofres iudicata."[a] finaljudgment on the merits ofan action

  precludes the parties or their privies from relitigating issues that were or could have been raised

  in that action." Federated Den't Stores. Inc. v. Moitie.452 U.S. 394, 398(1981)."The doctrine
  ofres iudicata encompasses two concepts: 1)claim preclusion and 2)issue preclusion, or
  collateral estoppel." Orca Yachts. L.L.C. v. Mollicam. Inc.. 287 F.3d 316,318(4th Cir. 2002).
  Unlike the narrower doctrine ofissue preclusion, which applies only to issues that were actually
  adjudicated in an earlier proceeding,the "[rjules ofclaim preclusion provide that ifthe later
  litigation arises from the same cause of action as the first, then thejudgment bars litigation not

                                                   8
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 9 of 18 PageID# 1648




  only of every matter actually adjudicated in the earlier case, but also ofevery claim that might

  have been presented." In re Varat Enters.. Inc.. 81 F.3d 1310, 1315(4th Cir. 1996).

          For res iudicata to apply, three elements must be met:"(1)a final judgment on the merits

  in a prior suit;(2)an identity ofthe cause of action in both the earlier and the later suit; and(3)
  an identity ofparties or their privies in the two suits." Pueschel v. United States. 369 F.3d 345,

  354-55(4th Cir. 2004). Appellants do not dispute that the 2018 Dismissal Order with prejudice

  was a finaljudgment on the merits. Instead, they argue that there is no identity between the 2018

  and 2019 causes ofaction, because "when [the] earlier case was decided, no foreclosure had

  taken place."[Dkt. No.20] at 17. They also argue that Ritika's 2019 claims cannot be precluded

  because her voluntary dismissal from the 2018 action means that there is no identity of parties
  between the suits. For the reasons below, neither argument is persuasive.

      1. Identitv Between Causes of Action

          There is an identity between causes ofaction when the claims asserted in each "arise out

  ofthe same transaction or series oftransactions or the same core of operative facts." Pueschel v..

  369 F.3d at 354-55 (quotation marks and citations omitted). There can be little doubt that the

  claims in the 2018 and 2019 Complaints arise out ofthe same core of operative facts. In the 2018

  Complaint, appellants alleged that Chase was liable for breach ofcontract because it failed to

  comply with the notice requirements contained in Paragraph 22 ofthe loan agreement. Id at

  Tin 46-48. Coimts I, II, and VI ofthe 2019 Complaint likewise rely on allegations that Chase

  violated Paragraph 22 ofthe loan agreement. Id at      12-21, 63-68. Count III ofthe 2018

  Complaint asks for a declaratory judgment that SIWPC was not validly appointed as substitute
  trustee. Id at   61-69. Counts III, IV,and V ofthe 2019 Complaint also claim that SIWPC was

  not validly appointed as substitute trustee. Id at   43-62. Count X ofthe 2018 Complaint
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 10 of 18 PageID# 1649




   alleged breach offiduciary duty by SIWPC,id,at        114-120; Count VI ofthe 2019 Complaint
   alleges breach offiduciary duty by SIWPC (for proceeding with a foreclosure in spite of Chase's
   alleged breaches ofParagraph 22.)Id at HH 63-68. Finally, Count XII ofthe 2018 Complaint
   alleged that Chase breached its implied duty of good faith and fair dealing,id at    132-139, and
   the 2019 Complaint made the same allegation, again based on claimed breaches ofParagraph 22.
  Id at    71. To the extent there are fine-grained distinctions between the legal theories alleged in
  2018 versus 2019,it makes no difference for claim preclusion, which applies equally to every
  claim actually litigated and to related "claim[s] that might have been presented" in the earlier
  proceeding but were not. In re Varat Enters.. 81 F.3d at 1315.

          Appellants argue that the claims in the 2019 Complaint are not precluded by the 2018
  Complaint,"[b]ecause the earlier dismissals were ordered before any foreclosure took place,"
  and therefore "those decisions could not constitute issue preclusion as to the later foreclosure and

  the claims by the Fedewas challenging the validity ofthat foreclosure."[Dkt. No.20]at 18. That
  argument is both factually and legally incorrect. The foreclosure sale actually took place on
  November 18,2018, while the 2018 Complaint was still pending.^2019 Complaint at % 24.
  More importantly, the conduct alleged in the 2019 Complaint occurred well before both the

  foreclosure and the filing ofthe 2018 Complaint. The alleged breach ofParagraph 22 ofthe loan
  agreement—which is the basis for Counts I, II, VI, and VII ofthe 2019 Complaint—is based on
  the purported deficiencies ofa document dated January 14, 2014. Id at ^ 16. Similarly, the
  documents appointing SIWPC as substitute trustee, which appellants claim are invalid, were
  executed on October 13, 2014. Id,at Exhibit F. In fact, the 2019 Complaint repeatedly alleges
  that appellees were on notice" ofthe claimed breach ofParagraph 22 and invalid appointment
  ofsubstitute trustee, because the allegations were included in the 2018 Complaint.      id,at

                                                  10
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 11 of 18 PageID# 1650




     21,23,26,49. These references to the 2018 Complaint demonstrate that the 2019 Complaint

   is based on the same transactions, and is therefore precluded by the earlier dismissal.

          The three Virginia Supreme Court cases cited by appellants do not lead to a contrary

   conclusion. None ofthe three cases involves either res iudicata or collateral estoppel.    [Dkt.

  No. 20] at 17-18. The first. Gee v. McCormick.involved a sale ofa decedent's land to satisfy

   debts, and the portion quoted by appellants only states that no such sale should have taken place
   before the estate was administered. 142 Va. 173,186-87(1925). The next, Henderson v. Foster.

  relays the uncontroversial position that"an action at law cannot be maintained before the cause

  ofaction matured," which is irrelevant given that appellants did not base the 2019 Complaint on
  any conduct that took place during or after the 2018 foreclosure. 139 Va. 543,562(1924), The

  last, Kevser v. Renner. is offered by appellants for the proposition that when a plaintiff brings a

  suit prematurely,the action can be dismissed "without prejudice to the right ofthe real claimant

  to prosecute his lawful demand,if any." 87 Va. 249,250(1890). Unlike in Kevser. the 2018

  Complaint was not dismissed without prejudice for lack of ripeness; it was dismissed with

  prejudice because the court found it to be "baseless" in light of appellants' long history of bad
  faith litigation involving the Property. Order [Dkt. No. 50]at 4, No. 18-01101-KHK(Bankr.
  E.D. Va. Feb. 26,2018). If appellants wished to challenge that determination, their proper course
  ofaction would have been to appeal the 2018 Dismissal Order,^ not to file essentially the same

  complaint several months later and hope for a more favorable outcome.




  ^ Appellants actually did notice appeals ofthe 2018 Dismissal Order; however, both appeals
  were dismissed because they were abandoned by appellants before any briefing on the merits
  took place.    Fedewa v. JFMorean Chase Bank. N.A.. No. 1:19-cv-280(E.D. Va. June 27,
  2019); Fedewa v. JPMorsan Chase Bank. N.A.. No. l:19-cv-287(E.D. Va. May 29,2019).
                                                   11
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 12 of 18 PageID# 1651




      2. Identity Between the Parties

           Res iudicata applies when there is identity between the parties, meaning that the same
   parties or their privies are involved in both the earlier and later adjudication. Pueschel. 369 F.3d
   at 354-55. Appellants argue that even if Eric's claims are precluded, Ritika's should not be,

   because she took a volimtary dismissal without prejudice before the 2018 Complaint was
   dismissed. They also argue that the 2018 Lift Stay Order issued in Eric's Chapter 13 bankruptcy
   proceeding, which the Dismissal Order cited as an alternative basis for preclusion and which
   named Ritika as a party, should not have preclusive effect as a matter oflaw.

           Although Ritika had voluntarily dismissed her claims in the 2018 Complaint before the
  complaint was dismissed, she is in privity with Eric as to the Property and is therefore precluded
  from re-raising his dismissed claims in a new action."The touchstone of privity for purposes of
  res judicata is that a party's interest is so identical with another that representation by one party
  is representation ofthe other's legal right." State Water Control Bd. v. Smithfield Foods. Inc..

  261 Va.209,214(2001). Although the existence ofprivity is a case-by-case inquiry,"Virginia
  courts typically find privity when the parties share a contractual relationship, owe some kind of
  legal duty to each other, or have another legal relationship such as co-ownership." Columbia Gas
  Transmission. LLC v. David N. Martiii Revocable Tr.. 833 F. Supp. 2d 552,558(E.D. Va.
  2011).

           Courts have repeatedly found that spouses who are co-owners of property are in privity in
  actions involving the property. For instance, in Tarhawi v. Ocwen Loan Servicing, the court

  considered the preclusive effect ofearlier orders on the "latest in a round ofjudicial challenges to
  the foreclosure" ofa married couple's home. No. l:14-cv-1028,2014 WL 4678337, at *1 (E.D.
  Va. Sept. 18,2014). Although all the previous actions had been filed in the husband's name,the

                                                   12
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 13 of 18 PageID# 1652




   court nevertheless found that the wife's claims were precluded because they were co-owners of

   the property, and the wife "would have benefitted to the same extent as [the husband] had [he]

   succeeded in the prior actions." Id at *4; see also Kesler v. Fentress. 223 Va. 14,17(1982)
  (holding that prior trespass action by husband was preclusive against non-party wife because "in

  the joint ownership oftheir land as husband and wife,... [the husband] was [the wife's] privy
  and legally represented her interest following her dismissal from the action"). The logic of
   Tarhawi and Kesler is equally applicable here: Eric and Ritika were co-owners ofthe property,
   with the same interests at stake in the earlier actions, and Ritika would have benefited to the

  same extent as her husband had the 2018 Complaint succeeded. Accordingly, the Court finds that

  Ritika was in privity with her husband with respect to the Property, and that the dismissal ofthe

  2018 Complaint precluded her from filing claims that should have been raised in that earlier

  proceeding.

          Moreover, both Ritika and Eric were named as parties in the 2018 Lift Stay Order,in
  which the bankruptcy court found that appellants lacked equity in the property and had filed the
  bankruptcy petition in bad faith "in an effort to hinder and delay creditors, including Chase."
  at 2; see, e.g.. In re Hemdon.218 B.R. 821, 825(Bankr. E.D. Va. 1998)(identifying bad faith as
  grounds for dismissal). As Chase correctly argues, appellants could have raised the alleged
  violations ofthe loan agreement and invalid appointment of SIWPC in response to the motion to
  lift stay, but chose not to, and can therefore be precluded fi-om resurrecting those claims in later
  litigation.[Dkt. No. 12] at 16-17. Appellants seek to avoid the preclusive effect ofthe
  bankruptcy court's finding of bad faith, arguing that "[c]ourts are reluctant to find" lift stay
  orders preclusive given that they often result from "quick, summary" proceedings.[Dkt. No.20]
  at 16(quoting Canterburv v. J.P. Morgan Mortg. Acquisition Corp.. No. 3:10-cv-54, 2010 WL

                                                   13
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 14 of 18 PageID# 1653




   5314543,at *2(W.D. Va. Dec. 20,2010)). The problem for appellants is that the language they
   quote from Canterbury states a rule ofthumb rather than a rule oflaw, and the court went on to

   explain that "under extraordinary circumstances, a lift stay proceeding, coupled with other
   events, may provide the basis for res iudicata." Id at *3. When the bankruptcy court issued the

   2018 Lift Stay Order, appellants had already had one adversarial complaint and one bankruptcy
   petition dismissed as unfounded attempts to avoid foreclosure. The bankruptcy court had also
   reviewed a full briefing ofthe motion to lift stay, and held a hearing at which Eric testified.
  2018 Lift Stay Order at 1-2. In light of appellants' past abusive litigation and the thorough
  consideration given to the 2018 Lift Stay Order, the bankruptcy court was entirely justified in
  considering it preclusive as to the 2019 Complaint.

          The fundamental purpose ofthe doctrine ofres iudicata is to ensure that"a litigant only
  gets one bite at the apple to tiy a case." Columbia Gas.833 F. Supp. 2d at 557. Before they filed
  the 2019 Complaint, appellants had already unsuccessfully challenged Chase's authority to
  foreclose on their home in at least five separate proceedings; the bankruptcy court was not
  required to give them a sixth bite at the same apple. Accordingly, the decisions ofthe bankruptcy
  court to dismiss the 2019 Complaint will be affirmed.

      C. Denial of Remand

          Removal ofa civil action to bankruptcy court is appropriate when the bankruptcy court
  "hasjurisdiction ofsuch claim or cause ofaction under section 1334 ofthis title." 28 U.S.C.

  § 1452(a). Under § 1334, a bankruptcy court "shall have original but not exclusive jurisdiction of
  all civil proceedings arising under title 11, or arising in or related to cases under title 11." 28

  U.S.C.§ 1334(b). The Supreme Court has held that the jurisdiction of bankruptcy courts
  "plainly" includes "jurisdiction to interpret and enforce its own prior orders." Travelers Indem.

                                                    14
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 15 of 18 PageID# 1654




   Co. V. Bailey. 557 U.S. 137,151 (2009). When Chase removed the 2019 Complaint to the

   bankruptcy court, it specifically invoked this basis for jurisdiction: "Chase believes that the

   claims and causes of action set forth in the [2019 Complaint] are barred by this Court's [2018
   Dismissal Order] on the basis ofres iudicata and similar theories ... this Court has inherent

   authority to enforce its prior orders." Notice of Removal [Dkt. No. 1] at 2, No. 19-01105-KHK

  (Bankr. E.D. Va. Nov. 12, 2019). The bankruptcy court cited this "jurisdiction to interpret and

  enforce its own prior orders" when denying the motion for remand,explaining that the need to

  enforce the earlier dismissal order created "arising-in jurisdiction" under § 1334(b). Transcript
  [Dkt. No. 37] at 14-15, No. 19-01105-KHK (Bankr. E.D. Va. Dec. 23,2019). In light ofthe well-

  established principle that bankruptcy courts may enforce their own prior orders, the Court finds

  that the bankruptcy court did not abuse its discretion by exercising jurisdiction for that purpose.^

  Because the bankruptcy court need not have multiple grounds for jurisdiction over the same

  matter, it is not necessary to decide whether the claims alleged in the 2019 Complaint were

  property ofEric's bankruptcy estate.       [Dkt No. 12] at 11-13.

          Appellants argue that even ifthe bankruptcy court had proper subject-matter jurisdiction,
  it still should have remanded the matter because "the equitable factors courts customarily employ
  heavily favor remand." I^ at 15;s^ 28 U.S.C. § 1452(b)("The court to which such claim or

  cause of action is removed may remand such claim or cause of action on any equitable ground.").
  Specifically, appellants argue that by their count, more ofthe equitable considerations identified

  by the court in In re Aheam favor remand than not, and so the bankruptcy court erred.[Dkt. No.


  ^ Appellants argue the bankruptcy court could not have exercised jurisdiction over Ritika to
  enforce the 2018 Dismissal Order because Ritika was not party to that order.[Dkt. No. 12] at 15.
  That argument fails for the same reasons described with respect to res iudicata: Ritika was in
  privity with her husband as a co-owner ofthe Property,
                                                   15
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 16 of 18 PageID# 1655




   15] at 13(quoting 318 B.R. 638,644(Bankr E.D. Va. 2003)). There are several problems with
   this argument. First, Aheam suggests different sets offactors for determining permissive
   abstention and for remand; appellants have conducted their analysis based on the factors relevant
   to permissive abstention. Compare id. at 643 vyith id at 644. Second,the factors which Aheam

   does identify as relevant to remand"^ are neither exhaustive nor exclusive; the court describes

  them only as "[sjome equitable factors considered by courts" under § 1452(b).
          As Chase correctly argues,"Nothing in the case law suggests that the Bankruptcy Court
   was simply required to count the number of Aheam factors on each side ofthe ledger."[Dkt. No.
  8] at 16; instead, the record shows that the bankmptcy court did exactly as Aheam suggests by
  considering the equities applicable to the matter at hand. In denying the motion to remand,the
  bankmptcy court cited its own "thorough familiar[ity] with the defendant and with the debtor and

  his litigation history"; its "considerable expertise in assessing whether a creditor has a right to
  proceed under a deed oftmst"; and "the preservation ofjudicial resources" accomplished
  because it had "already considered similar claims in a prior adversary proceeding with the same
  parties." Transcript[Dkt. No. 37] at 15-16,No. 19-01105-KHK(Bankr. E.D. Va. Dec. 23,2019).
  The bankmptcy court did not abuse its discretion by giving particular weight to appellants'
  litigation history and its own extensive experience with the facts and parties involved.
      D. Reconsideration


          Federal Rule of Civil Procedure 59—as incorporated by Bankmptcy Rule 9023—^permits
  a court to amend ajudgment under three circumstances: 1)in response to an intervening change

  ^ The Aheam factors relevant to remand are:"the court's duty to decide matters properly before
  it;... whether purely state law matters which could be better addressed by the state court are
  involved;... prejudice to involuntarily removed parties;... comity considerations;... economical
  and/or duplicative use ofjudicial resources;... effect a remand decision would have on the
  efficient and economic administration ofthe estate." Id at 643(citations omitted).
                                                   16
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 17 of 18 PageID# 1656




  in law; 2)in response to previously unavailable evidence; or 3)"to correct a clear error oflaw or

   prevent a manifest injustice." In re Perdomo. No. 19-10812,2020 WL 7133546, at *3(Bankr.

  E.D. Va. Nov. 25,2020)(citing Braustein v. Pickens. 406 F. App'x 791,798(4th Cir. 2011)).

   Rule 54 limits reconsideration ofinterlocutory orders to the same three circumstances.     U.S.

  Tobacco Coop. Inc. v. Big S. Wholesale of Va.. LLC.899 F.3d 236,256-57(4th Cir. 2018).
  "[0]n appeal a district court reviews a bankruptcy court's order on a Rule 59(e) motion for abuse

  ofdiscretion, unless the underlying order to which the Rule 59 motion applies is a ruling on a

  pure question oflaw,in which case the Court should review the order denying reconsideration^

  noyo." In re Mitrano.409 B.R. 812, 820(E.D. Va. 2009).

          As explained above,the bankruptcy court acted properly when it found that the 2019

  Complaint was precluded by the 2018 Dismissal Order, and the bankruptcy court found that

  appellants' motion to reconsider that Order "relie[d] largely on arguments already raised and
  argued in their opposition to the motion to dismiss," which were "already fully briefed, argued,
  and considered" by that court. Transcript[Dkt. No. 73] at 12-13, No. 19-1105 (Bankr. E.D. Va.
  Apr. 14,2020). Nowhere in their motion or at oral argument before the bankruptcy court did
                                                        i


  appellants identify any change in law,any facts which the bankruptcy court lacked access to
  when it made its ruling, or any factors suggesting that it would be manifestly unjust to deny them
  yet another round oflitigation on the same claims.^id.; Motion for Reconsideration [Dkt.
  Nos. 48,48-1], No. 19-1105(Bankr. E.D. Va. Jan. 17,2020). Accordingly,the bankruptcy
  court's denial ofthat motion will be affirmed.

         Appellant's motion to reconsider the Denial of Remand fares no better. Again,the motion
  merely repackaged arguments that the bankruptcy court had already considered and rejected
  when it denied the motion to remand.      Motion for Reconsideration [Dkt. No. 51], No. 19-

                                                   17
Case 1:20-cv-00447-LMB-MSN Document 22 Filed 01/21/21 Page 18 of 18 PageID# 1657




  01105-KHK(Bankr. E.D. Va. Jan. 21, 2020). Appellants failed to reference the standard for

  granting a Rule 59 motion, much less point to any change in law, new evidence, or manifest

  injustice that would satisfy that standard as applied to their motion. Because the bankruptcy court
  specifically found that "none ofthe[]circumstances"justifying reconsideration were present, it
  did not abuse its discretion in denying reconsideration ofthe Denial of Remand.

                                         III. CONCLUSION

            Accordingly, and for the reasons stated above, the bankruptcy court's 2019 Dismissal

  Order,the Order denying remand,and the Orders denying reconsideration will be affirmed by
  Orders to be issued with this Memorandum Opinion.^

            Entered this    day ofJanuary, 2021.

  Alexandria, Virginia
                                                                               /s/
                                                                Leonie M. Brinkema
                                                                United States District Judge




  ^ Although the parties have been represented by different counsel(and at times unrepresented)
  during the various stages ofthe decade-long litigation related to the Property,they have been
  represented by present counsel in Eric's Chapter 13 bankruptcy petition and this appeal. Both
  appellants and their counsel are advised that continued meritless litigation may expose them to
  sanctions for wasting federal and state judicial resources at a time when such resources are
  scarce.


                                                   18
